EXHIBIT 10
 
CHANGE-OF-CONTROL
EMPLOYMENT SECURITY AGREEMENT
 


 
AGREEMENT, by and between Monsanto Company, a Delaware corporation (the
“Company”), and  _________________ (the “Executive”), effective as of the ___
day of __________, 20__ (this “Agreement”).
 
The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its shareowners to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control.  The Board believes it
is imperative to diminish the inevitable distraction of the Executive by virtue
of the personal uncertainties and risks created by a pending or threatened
Change of Control and to encourage the Executive’s full attention and dedication
to the Company currently and in the event of any threatened or pending Change of
Control, and to provide the Executive with compensation and benefits
arrangements upon a Change of Control that ensure that the compensation and
benefits expectations of the Executive will be satisfied and that are
competitive with those of other corporations.  Therefore, in order to accomplish
these objectives, the Board has caused the Company to enter into this Agreement.
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1.           Effect of Agreement.  (a)  Unless and until there occurs, during
the Term of this Agreement, either a Change of Control or a termination of the
Executive’s employment in anticipation of a Change of Control as contemplated by
Section 3(d), (1) Sections 2, 3 and 4 of this Agreement shall have no effect and
shall not give rise to any rights of the Executive, (2) the Executive’s
employment shall be “at will,” except as may be otherwise provided in any
Employment Agreement, and (3) upon any termination of the Executive’s
employment, the Executive shall have no further rights under this Agreement.
 
(b)           From and after the first date during the Term of this Agreement on
which a Change of Control occurs, this Agreement shall supersede any Employment
Agreements, but shall have no effect on any Other Agreement or Other Plan,
except as specifically provided in Section 5; provided, that any
confidentiality, non-solicitation, and non-competition provisions in any
employment agreement shall continue in full force and effect.
 
2.           Terms of Employment.  This Section 2 sets forth the terms and
conditions on which the Company agrees to employ the Executive during the period
(the “Protected Period”) beginning on the first day during the Term of this
Agreement on which a Change of Control occurs and ending on the second
anniversary of that date, or such earlier date as the Executive’s employment
terminates as contemplated by Section 3.
 
 
1
 
 
(a)           Position and Duties.  (1)  During the Protected Period, (A) the
Executive’s position (including offices, titles and reporting requirements),
authority, duties and responsibilities shall be at least commensurate in all
material respects with the most significant of those held, exercised and
assigned to the Executive at any time during the 120-day period immediately
preceding the date of the Change of Control, (B) the Executive’s services shall
be performed at the office where the Executive was employed immediately
preceding the date of the Change of Control or any office or location less than
35 miles from such office, unless the Executive is on international assignment
on the date of the Change of Control and is relocated as a result of the
Executive’s being repatriated pursuant to the terms of the Executive’s
international assignment agreement as in effect before the date of the Change of
Control, and (C) the Executive shall not be required to travel on Company
business to a substantially greater extent than required immediately before the
Change of Control.
 
(2)            During the Protected Period, the Executive agrees to devote
reasonable attention and time during normal business hours (except when on
authorized vacation, holidays or sick leave) to the business and affairs of the
Company, and, to the extent necessary to discharge the responsibilities assigned
to the Executive hereunder, to use the Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities; provided, that the
Executive may (A) serve on corporate, civic or charitable boards and committees,
(B) deliver lectures, fulfill speaking engagements and teach at educational
institutions, and (C) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement; and provided, further, that to the extent that any such activities
have been conducted by the Executive before the date of the Change of Control,
the continued conduct of such activities or other activities similar in nature
and scope thereto after the date of the Change of Control shall not be deemed to
interfere with the performance of the Executive’s responsibilities to the
Company.
 
(b)            Compensation.  (1)  Base Salary.  During the Protected Period,
the Executive shall receive a base salary (the “Base Salary”), the annual amount
of which (the “Annual Base Salary Amount”) shall be at least equal to 12 times
the highest monthly base salary paid or payable, including any base salary that
has been earned but deferred, to the Executive by the Company and the Affiliated
Companies for the 12-month period immediately preceding the date of the Change
of Control.  The Base Salary shall be paid at such intervals as the Company pays
executive salaries generally.  During the Protected Period, the Annual Base
Salary Amount shall be reviewed for possible increase at least annually,
beginning no more than 12 months after the last such annual review prior to the
date of the Change of Control.  Any increase in the Annual Base Salary Amount
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement.  The Annual Base Salary Amount shall not be reduced after any
such increase and the term
 
 
2
 
 
“Annual Base Salary Amount” shall refer to Annual Base Salary Amount as so
increased.
 
(2)            Incentive Compensation.  In addition to the Base Salary, the
Executive shall be eligible for incentive compensation.  For each fiscal year
ending during the Protected Period, the Executive shall participate in an annual
incentive program with a target incentive bonus opportunity and with overall
terms no less favorable to the Executive than the most favorable such
opportunity and terms applicable to the Executive for the 12-month period
immediately preceding the date of the Change of Control (the bonus for which the
Executive is eligible under such program, the “Annual Incentive”).  Any Annual
Incentive shall, subject to any election by the Executive to defer all or a
portion of the Annual Incentive under any available deferred compensation plan,
be paid no later than two and one-half months after the end of the fiscal
year for which the Annual Incentive is awarded.  In addition, during the
Protected Period, the Executive shall be entitled to participate in all
long-term, stock-based and other incentive plans, practices, policies and
programs generally applicable to peer executives of the Company and the
Affiliated Companies, but in no event shall such plans, practices, policies and
programs provide the Executive with incentive opportunities less favorable, in
the aggregate, than the most favorable of those provided by the Company and the
Affiliated Companies to the Executive under such plans, practices, policies and
programs as in effect at any time during the 120-day period immediately
preceding the date of the Change of Control, or, if more favorable to the
Executive, those generally provided at any time after the date of the Change of
Control to peer executives of the Company and the Affiliated Companies.
 
(3)           Savings and Retirement Plans.  During the Protected Period, the
Executive shall be entitled to participate in all savings and retirement plans,
practices, policies and programs generally applicable to peer executives of the
Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with savings
opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and the Affiliated Companies to the Executive under such plans,
practices, policies and programs as in effect at any time during the 120-day
period immediately preceding the date of the Change of Control, or, if more
favorable to the Executive, those generally provided at any time after the date
of the Change of Control to peer executives of the Company and the Affiliated
Companies.  Without limiting the generality of the foregoing, the Company and
the Affiliated Companies shall continue to honor any Individual SERP.
 
(4)           Welfare Benefit Plans.  During the Protected Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and the Affiliated
Companies
 
 
3
 
 
(including without limitation medical, prescription drug, dental, vision,
disability, life insurance, accidental death and dismemberment, and travel
accident insurance plans and programs) to the extent generally applicable to
peer executives of the Company and the Affiliated Companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
benefits that are less favorable, in the aggregate, than the most favorable of
such plans, practices, policies and programs in effect for the Executive at any
time during the 120-day period immediately preceding the date of the Change of
Control, or, if more favorable to the Executive, those generally provided at any
time after the date of the Change of Control to peer executives of the Company
and the Affiliated Companies.
 
(5)           Vacation.  During the Protected Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and the Affiliated Companies as in effect
for the Executive at any time during the 120-day period immediately preceding
the date of the Change of Control, or, if more favorable to the Executive, as in
effect generally at any time after the date of the Change of Control with
respect to peer executives of the Company and the Affiliated Companies.
 
3.           Termination of Employment.  (a)  Death or Disability.  The
Executive’s employment shall terminate automatically if the Executive dies
during the Protected Period.  If the Company determines in good faith that the
Disability of the Executive has occurred during the Protected Period, it may
give to the Executive written notice in accordance with Section 11(b) of its
intention to terminate the Executive’s employment.  In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive, provided that the Executive
shall not have returned to full-time performance of the Executive’s duties
before such day.
 
(b)            By the Company.  The Company may terminate the Executive’s
employment during the Protected Period for Cause or without Cause.  The
termination of the Executive’s employment shall not be deemed to be for Cause,
unless and until (1) the Executive has been given the opportunity, on reasonable
advance notice, to be heard before the Board, together with counsel to the
Executive, and (2) there shall have been delivered to the Executive a copy of a
resolution thereafter duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board (excluding the Executive,
if the Executive is a member of the Board), finding that, in the good faith
opinion of the Board, the Executive is guilty of conduct constituting Cause, and
specifying the particulars thereof in detail.
 
(c)           By the Executive.  The Executive may terminate employment during
the Protected Period for Good Reason or without Good Reason.  The termination of
the Executive’s employment by the Executive shall not be deemed to be for “Good
Reason” unless (1) the Executive gives notice to the Company of the existence of
the event or condition constituting “Good Reason” within 90 days after
 
 
4
 
 
such event or condition initially occurs or exists, (2) the Company fails to
cure such event or condition within 30 days after receiving such notice, and (3)
the Executive’s “separation from service” within the meaning of Section 409A of
the Code occurs not later than the last day of the Protected Period and, in all
events, not later than two years after such event or condition initially occurs
or exists.
 
(d)           Termination in Anticipation of a Change of Control.  Anything in
this Agreement to the contrary notwithstanding, if (1) a Change of Control
occurs, (2) the Executive’s employment with the Company is terminated by the
Company before the Change of Control occurs in a manner and under circumstances
that would be considered a termination by the Company without Cause if it had
occurred during the Protected Period, and (3) it is reasonably demonstrated by
the Executive that such termination of employment was at the request of a third
party that had taken steps reasonably calculated to effect the Change of Control
or otherwise arose in connection with or in anticipation of the Change of
Control, then such termination shall be treated for all purposes of this
Agreement as a termination by the Company without Cause during the Protected
Period.
 
(e)           Notice, Date and Effect of Termination.  Any termination of the
Executive’s employment by the Company pursuant to Section 3(b) or the Executive
pursuant to Section 3(c) shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11(b), after satisfaction of
the procedural requirements of Section 3(b) or 3(c) to the extent
applicable.  The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder, or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing their respective rights
hereunder.  If the Executive’s employment is terminated by the Company for Cause
or by the Executive for Good Reason or without Good Reason, the termination
shall be effective as of the date of receipt of the Notice of Termination or any
later date specified in the Notice of Termination (but not later than 30 days
after the giving of such notice), as the case may be.  If the Executive’s
employment is terminated by the Company other than for Cause or Disability, the
termination shall be effective as of the date on which the Company notifies the
Executive of such termination.  The Company and the Executive shall take all
steps necessary (including with regard to any post-termination services by the
Executive) to ensure that any termination described in this Section 3(e)
constitutes a “separation from service” within the meaning of Section 409A of
the Code, and the date on which such separation from service takes place shall
be the “Date of Termination.”
 
4.           Obligations of the Company upon Termination.  (a)  Other than for
Cause, Death or Disability; Good Reason.  If, during the Protected Period, the
Company terminates the Executive’s employment other than for Cause or Disability
or the Executive terminates employment for Good Reason, and the Executive
 
 
5
 
 
executes and delivers to the Company a release substantially in the form
attached hereto as Exhibit A (a “Release”) not later than the Release Deadline,
the Company shall make the payments and provide the benefits described below.
 
(1)           The Company shall pay to the Executive, in a lump sum in cash
within 60 days following the Date of Termination, the aggregate of the following
amounts:
 
(A)           the sum of the following amounts, to the extent not previously
paid to the Executive (the “Accrued Obligations”):  (i) the Base Salary through
the Date of Termination; (ii) a pro rata portion of the Annual Incentive for the
year in which the Date of Termination occurs, computed as the product of (x) the
Average Pre-Change-of-Control Annual Incentive Bonus, and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365 (provided, that if the
Executive has elected to defer all or any portion of such Annual Incentive under
any nonqualified deferred compensation plan offered by the Company or an
Affiliated Company, then that portion of the pro rated Annual Incentive shall be
deferred and paid in accordance with the terms of such plan, and the remaining
portion shall be paid as provided herein); and (iii) any accrued pay in lieu of
unused vacation; and
 
(B)           the product of (i) three and (ii) the sum of (x) the Annual Base
Salary Amount, and (y) the Average Pre-Change-of-Control Annual Incentive Bonus.
 
(2)           All benefits accrued through the Date of Termination by the
Executive under the Retirement Plan, the SERP and any Individual SERP that are
not vested as of the Date of Termination shall be vested in full and paid in
accordance with the terms of the applicable plan; provided, that to the extent
such benefits may not be provided under the Retirement Plan, they shall instead
be provided under the SERP.
 
(3)           For the Severance Period, the Company shall continue Specified
Welfare Benefits to the Executive and/or the Executive’s family; provided, that
if the Executive becomes reemployed with another employer and is eligible to
receive one or more of the Specified Welfare Benefits under another
employer-provided plan during the Severance Period, the Company’s obligations
with respect to the corresponding Specified Welfare Benefits under this Section
4(a)(3) shall cease.
 
(4)           If, as of the Date of Termination, the Executive has achieved (x)
at least 50 years of age, (y) at least 10 Years of Service (as defined in the
Company’s Separation Pay Plan), and (z) combined age and Years of Service of at
least 65, then the Executive shall be entitled to receive, beginning at the end
of the Severance
 
 
6
 
 
Period, retiree medical benefits at least as favorable as those to which the
Executive would have been entitled if the Executive had retired with eligibility
for the Retiree Welfare Benefits in effect as of the date of the Change of
Control.
 
(5)           The Company shall provide the Executive with outplacement
services, in accordance with its normal practice for its most senior executives,
as in effect before the date of the Change of Control, from the outplacement
firm or firms with which the Company has contracted as of the Date of
Termination or thereafter; provided, that to the extent such outplacement
services begin before the Executive executes the Release, they shall end as of
the Release Deadline if the Executive fails to execute and deliver the Release
to the Company by the Release Deadline; and provided, further, that in any event
such outplacement services shall not be provided beyond the end of the second
calendar year after the calendar year in which the Date of Termination occurs.
 
(6)           To the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any Other Benefits.
 
(b)            Death.  If the Executive’s employment is terminated because of
the Executive’s death during the Protected Period, the Company shall pay the
Accrued Obligations to the Executive’s estate or beneficiaries, as applicable,
in a lump sum in cash within 30 days of the Date of Termination (provided, that,
as described in Section 4(a)(1)(A), any portion of the Annual Incentive for the
year in which the Date of Termination occurs that the Executive has elected to
defer under any nonqualified deferred compensation plan offered by the Company
or an Affiliated Company shall be deferred and paid in accordance with the terms
of such plan, unless cancellation of such election is permitted by Section 409A
of the Code), shall timely pay or deliver any of the Other Benefits, and shall
have no other severance obligations under this Agreement.  For purposes of this
Section 4(b), the term “Other Benefits” shall include without limitation, and
the Executive’s estate and/or beneficiaries shall be entitled to receive,
benefits at least equal to the most favorable benefits provided by the Company
and the Affiliated Companies to the estates and beneficiaries of peer executives
of the Company and the Affiliated Companies under such plans, programs,
practices and policies relating to death benefits, if any, as in effect with
respect to other peer executives and their beneficiaries at any time during the
120-day period immediately preceding the date of the Change of Control, or, if
more favorable to the Executive’s estate and/or the Executive’s beneficiaries,
as in effect at any time after the date of the Change of Control generally with
respect to peer executives of the Company and the Affiliated Companies and their
beneficiaries.
 
(c)           Disability.  If the Executive’s employment is terminated because
of the Executive’s Disability during the Protected Period, the Company shall pay
the Accrued Obligations to the Executive in a lump sum in cash within 30 days of
the Date of Termination (provided, that, as described in Section 4(a)(1)(A), any
portion of the Annual Incentive for the year in which the Date of Termination
 
 
7
 
 
occurs that the Executive has elected to defer under any nonqualified deferred
compensation plan offered by the Company or an Affiliated Company shall be
deferred and paid in accordance with the terms of such plan, unless cancellation
of such election is permitted by Section 409A of the Code), shall timely pay or
deliver any Other Benefits, and shall have no other severance obligations under
this Agreement.  For purposes of this Section 4(c), the term “Other Benefits”
shall include, without limitation, and the Executive shall be entitled to
receive, disability and other benefits at least equal to the most favorable of
those generally provided by the Company and the Affiliated Companies to disabled
executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, as in effect generally
with respect to peer executives and their families at any time during the
120-day period immediately preceding the date of the Change of Control, or, if
more favorable to the Executive and/or the Executive’s family, as in effect at
any time after the date of the Change of Control generally with respect to peer
executives of the Company and the Affiliated Companies and their families.
 
(d)           Cause; Other than for Good Reason.  If the Executive’s employment
is terminated for Cause during the Protected Period, the Company shall provide
to the Executive the Base Salary through the Date of Termination and any Other
Benefits, in each case, to the extent theretofore unpaid, and shall have no
other severance obligations under this Agreement.  If the Executive voluntarily
terminates employment during the Protected Period, other than for Good Reason,
the Company shall pay the Accrued Obligations to the Executive in a lump sum in
cash within 30 days of the Date of Termination (provided, that, as described in
Section 4(a)(1)(A), any portion of the Annual Incentivefor the year in which the
Date of Termination occurs that the Executive has elected to defer under any
nonqualified deferred compensation plan offered by the Company or an Affiliated
Company shall be deferred and paid in accordance with the terms of such plan),
shall timely pay or deliver any Other Benefits, and shall have no other
severance obligations under this Agreement.
 
5.           Non-exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any Other Plan
for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any Other
Agreement.  Amounts that are vested benefits or that the Executive is otherwise
entitled to receive under any Other Plan or any Other Agreement shall be payable
in accordance with such Other Plan or Other Agreement, except as explicitly
modified by this Agreement.  Notwithstanding the foregoing, if the Executive
receives payments and benefits pursuant to Section 4(a), the Executive shall not
be treated as having any additional years of service or age for purposes of any
Other Plan or Other Agreement by virtue of receiving such payments and benefits,
unless such Other Plan or Other Agreement specifically so provides.
 
 
8
 
 
6.           Full Settlement; Legal Fees.  The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company or any Affiliated
Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and, except as specifically provided in Section
4(a)(3), such amounts shall not be reduced, regardless of whether the Executive
obtains other employment.  The Company agrees to pay as incurred, within 10 days
following the Company’s receipt of an invoice from the Executive, to the full
extent permitted by law, all legal fees and expenses that the Executive may
reasonably incur, at any time from the date of this Agreement through the
Executive’s remaining lifetime or, if longer, through the 20th anniversary of
the date of the Change of Control, as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (whether such contest is between the Company
and the Executive or between either of them and any third party, and including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), plus, in each case, interest on any delayed payment
at the applicable federal rate provided for in Section 7872(f)(2)(A) of the
Code; provided, that the Executive shall have submitted an invoice for such fees
and expenses at least 10 days before the end of the calendar year next following
the calendar year in which such fees and expenses were incurred; and provided,
further, that the Company shall not be required to pay any fees or expenses
charged by any accounting or consulting firm to perform calculations or make
determinations required to be carried out by the Accounting Firm pursuant to
Section 7.  The amount of such legal fees and expenses that the Company is
obligated to pay in any given calendar year shall not affect the legal fees and
expenses that the Company is obligated to pay in any other calendar year, and
the Executive’s right to have the Company pay such legal fees and expenses may
not be liquidated or exchanged for any other benefit.
 
7.           Limitation on Payments Under Certain Circumstances.   (a) Anything
in this Agreement to the contrary notwithstanding, in the event the Accounting
Firm shall determine that receipt of all Payments would subject the Executive to
the excise tax under Section 4999 of the Code, the Accounting Firm shall
determine whether to reduce any of the Agreement Payments so that the Parachute
Value of all Payments, in the aggregate, equals the Safe Harbor Amount.  The
Agreement Payments shall be so reduced only if the Accounting Firm determines
that the Executive would have a greater Net After-Tax Receipt of aggregate
Payments if the Agreement Payments were so reduced.  If the Accounting Firm
determines that the Executive would not have a greater Net After-Tax Receipt of
aggregate Payments if the Agreement Payments were so reduced, the Executive
shall receive all Agreement Payments to which the Executive is entitled
hereunder.
 
 
9
 
 
(b)            If the Accounting Firm determines that aggregate Agreement
Payments should be reduced so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount, the Company shall promptly give the
Executive notice to that effect and a copy of the detailed calculation
thereof.  All determinations made by the Accounting Firm under this Section 7
shall be binding upon the Company and the Executive, except to the extent the
Internal Revenue Service or a court of competent jurisdiction makes a final and
binding determination inconsistent therewith, and shall be made as soon as
reasonably practicable and in no event later than 15 days following the Date of
Termination.  For purposes of reducing the Agreement Payments so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced.  The reduction of the amounts payable hereunder, if applicable,
shall be made by reducing the payments and benefits under the following sections
in the following order:  (1) any Payments under Section 4(a)(1)(B), (2) any
other cash Payments on a pro rata basis, and (3) any remaining Payments on a pro
rata basis, and, subject to the foregoing, shall be made in such a manner as to
maximize the economic present value of all Payments actually made to the
Executive, determined by the Accounting Firm as of the date of the applicable
Section 280G Change of Control using the discount rate required by Section
280G(d)(4) of the Code.
 
(c)            As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of the Executive pursuant to this Agreement which
should not have been so paid or distributed ("Overpayment") or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of the Executive pursuant to this Agreement could have been so paid
or distributed ("Underpayment"), in each case, consistent with the calculation
of the Safe Harbor Amount hereunder.  In the event that the Accounting Firm,
based upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or the Executive which the Accounting Firm believes has a
high probability of success, determines that an Overpayment has been made, the
Executive shall pay promptly (and in no event later than 60 days following the
date on which the Overpayment is determined) any such Overpayment to the Company
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code; provided, however, that no amount shall be payable by
the Executive to the Company if and to the extent such payment would not either
reduce the amount on which the Executive is subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes.  In the event that
the Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
paid promptly (and in no event later than 60 days following the date on which
the Underpayment is determined) by the Company to or for the benefit of the
Executive
 
 
10
 
 
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code.
 
(d)            To the extent requested by the Executive, the Company shall
cooperate with the Executive in good faith in valuing, and the Accounting Firm
shall take into account the value of, services provided or to be provided by the
Executive (including without limitation, the Executive’s agreeing to refrain
from performing services pursuant to a covenant not to compete or similar
covenant) before, on or after the date of a change in ownership or control of
the Company (within the meaning of Q&A-2(b) of the final regulations under
Section 280G of the Code), such that payments in respect of such services may be
considered reasonable compensation within the meaning of Q&A-9 and Q&A-40 to
Q&A-44 of the final regulations under Section 280G of the Code and/or exempt
from the definition of the term “parachute payment” within the meaning of
Q&A-2(a) of the final regulations under Section 280G of the Code in accordance
with Q&A-5(a) of the final regulations under Section 280G of the Code.
 
(e)            All fees and expenses of the Accounting Firm for services
performed pursuant to this Section 7 at any time from the date of this Agreement
through the Executive’s remaining lifetime or, if longer, through the 20th
anniversary of the date of the applicable Section 280G Change of Control, shall
be borne solely by the Company.   The Company shall pay such fees and expenses
not later than the end of the calendar year following the calendar year in which
the related work is performed or the expenses are incurred by the Accounting
Firm.  The amount of such fees and expenses that the Company is obligated to pay
in any given calendar year shall not affect the fees and expenses that the
Company is obligated to pay in any other calendar year, and the Executive’s
right to have the Company pay such fees and expenses may not be liquidated or
exchanged for any other benefit.
 
8.    RESERVED
 
9.           Confidential Information.  (a)  The Executive shall use the
Executive’s best efforts and diligence both during and after employment by the
Company and the Affiliated Companies to protect the confidential, trade secret
and/or proprietary character of all Confidential Information.  The Executive
shall not, directly or indirectly, use (for the Executive or another) or
disclose any Confidential Information, for so long as it shall remain
proprietary or protectible as confidential or trade secret information, except
as may be necessary for the performance of the Executive’s duties with the
Company and the Affiliated Companies.  The Executive shall promptly deliver to
the Company, at the termination of the Executive’s employment, or at any other
time at the Company’s request, without retaining any copies, all documents and
other material in the Executive’s possession relating, directly or indirectly,
to any Confidential Information.
 
 
11
 
 
(b)            Each of the Executive’s obligations in this Section 9 shall also
apply to the confidential, trade secret and proprietary information learned or
acquired by the Executive during the Executive’s employment from others with
whom the Company or any Affiliated Company has a business relationship.  The
Executive understands that the Executive is not to disclose to the Company or
any Affiliated Company, or use for its benefit, any of the confidential, trade
secret or proprietary information of others, including any of the Executive’s
former employers.
 
(c)            In no event shall an asserted violation of the provisions of this
Section 9 constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement.
 
10.           Successors.  (a)  This Agreement is personal to the Executive,
and, without the prior written consent of the Company shall not be assignable by
the Executive other than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.
 
(b)            This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.  Except as provided in Section
10(c), without the prior written consent of the Executive, this Agreement shall
not be assignable by the Company.
 
(c)           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.
 
11.           Miscellaneous.  (a)  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.  The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.  This
Agreement may not be amended or modified other than by a written agreement that
is specifically identified as an amendment of this Agreement and executed by the
Executive and by an authorized officer of the Company in a single instrument.
This Agreement is intended to comply with the requirements of Section 409A of
the Code, to the extent applicable, and shall be administered and interpreted
accordingly.
 
(b)            All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
 
12
 
 
 
 
If to the Executive:
 
800 North Lindbergh Boulevard
St. Louis, Missouri  63167
 
If to the Company:
 
800 North Lindbergh Boulevard
St. Louis, Missouri  63167
 
Attention:  General Counsel
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
 
(c)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
(d)           The Company may withhold from any amounts payable under this
Agreement such taxes as shall be required to be withheld pursuant to any
applicable law or regulation.
 
(e)           The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including without
limitation the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c), shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.
 
(f)           The Executive and the Company acknowledge that there currently
exists uncertainty with respect to interpretive issues under Section 409A of the
Code and with respect to the tax treatment of employer provision of health care
benefits.  The Executive hereby agrees that, prior to the occurrence of a Change
of Control, the Company may, without consent from the Executive, make such
changes to the Agreement as may be necessary or appropriate to avoid adverse tax
consequences to the Executive pursuant to Section 409A of the Code or in respect
of the provisions of Sections 4(a)(3) and 4(a)(4), while not substantially
reducing the aggregate value to the Executive of the payments and benefits to,
or otherwise adversely affecting the rights of, the Executive under the
Agreement.
 
(g)           The Agreement is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and, with
respect to amounts that are subject to Section 409A of the Code, shall in all
respects be administered in accordance with Section 409A of the Code.  Each
payment under this Agreement shall be treated as a separate payment for purposes
of Section 409A
 
 
13
 
 
of the Code.  In no event may the Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement.  All
reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Section 409A of the Code
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, without limitation, that (1) in no event shall
reimbursements by the Company under this Agreement be made later than the end of
the calendar year next following the calendar year in which the applicable fees
and expenses were incurred, provided, that the Executive shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (2) the amount of in-kind benefits that the Company is obligated
to pay or provide in any given calendar year (other than medical reimbursements
described in Treas. Reg. § 1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind
benefits that the Company is obligated to pay or provide in any other calendar
year; (3) the Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (4) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if longer, through the 20th anniversary of
the date of the Change of Control). Notwithstanding anything in this Agreement
to the contrary, if the Executive is a “specified employee” within the meaning
of Section 409A of the Code and Treas. Reg. § 1.409A-1(i) (or successor
provisions) on his Date of Termination, then, to the extent required by Section
409A of the Code and Treas. Reg. § 1.409A-3(i)(2) (or successor provisions),
payments or benefits hereunder, if any, of “deferred compensation” within the
meaning of Section 409A of the Code that would be paid or provided to the
Executive before the six-month anniversary of the Executive’s Date of
Termination shall be delayed until such six-month anniversary.  
 
12.           Certain Definitions.  The following terms shall have the meanings
set forth below for purposes of this Agreement.
 
“Accounting Firm” shall mean a nationally recognized certified public accounting
firm that is selected by the Company for purposes of making the applicable
determinations hereunder and is reasonably acceptable to the Executive, which
firm shall not, without the Executive’s consent, be a firm serving as accountant
or auditor for the individual, entity or group effecting the Change of Control.
 
“Accrued Obligations” has the meaning set forth in Section 4(a)(1).
 
“Affiliated Company” means any company controlled by the Company.
 
“After-Tax” means after taking into account all applicable Taxes and Excise Tax.
 
 
14
 
 
“Agreement” has the meaning set forth in the first paragraph of the Agreement.
 
“Agreement Payments” means Payments paid or payable pursuant to this Agreement.
 
“Annual Base Salary Amount” has the meaning set forth in Section 2(b)(1).
 
“Annual Incentive” has the meaning set forth in Section 2(b)(2).
 
“Average Pre-Change-of-Control Annual Incentive Bonus” means an annual incentive
bonus amount based upon the Executive’s average annual incentive bonuses earned
for fiscal years beginning before the date of the Change of Control under the
Company’s annual incentive program as in effect from time to time, calculated as
follows.  If, as of the date of the Change of Control, the Executive has been
employed by the Company and the Affiliated Companies for at least the most
recent three full fiscal years ending on or before the date of the Change of
Control, and was eligible to earn an annual incentive bonus under such programs
for each such fiscal year, then the Average Pre-Change-of-Control Annual
Incentive Bonus means the average of the annual incentive bonuses earned by the
Executive for each of such fiscal years.  If, as of the date of the Change of
Control, the Executive has been employed by the Company and the Affiliated
Companies for less than the most recent three full fiscal years ending on or
before the date of the Change of Control, or was not eligible to earn an annual
incentive bonus under such programs for each such fiscal year, then the Average
Pre-Change-of-Control Annual Incentive Bonus means the average of the annual
incentive bonuses earned by the Executive for each of such fiscal years for
which the Executive was eligible to earn such an annual incentive bonus.  If the
Executive earned an annual incentive bonus under such programs for a period of
less than 12 months, the amount of such annual bonus shall be annualized for
purposes of determining the Average Pre-Change-of-Control Annual Incentive
Bonus.  If the Executive was not eligible to earn such an annual incentive bonus
for any fiscal year ending on or before the date of the Change of Control, then
the Average Pre-Change-of-Control Annual Incentive Bonus shall be deemed to
equal the Executive’s target annual incentive bonus as in effect immediately
before the date of the Change of Control.
 
“Base Salary” has the meaning set forth in Section 2(b)(1).
 
“Board” has the meaning set forth in the second paragraph of this Agreement.
 
“Cause” means (a) the Executive’s willful and continued failure to perform
substantially the Executive’s duties as contemplated by Section 2(a)(1)(A)
(except as a result of the Executive’s incapacity due to physical or mental
illness or injury, or following the Executive’s delivery of a Notice of
Termination for Good
 
 
15
 
 
Reason), after a written demand for substantial performance is delivered to the
Executive by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive
Officer believes that the Executive has not substantially performed the
Executive’s duties, or (b) the Executive’s willful engaging in illegal conduct
or gross misconduct that is materially and demonstrably injurious to the
Company.  For purposes of this definition, no act or failure to act on the part
of the Executive shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.
 
“Change of Control” means the happening of any of the events described in
subsections (a) through (d) below:
 
(a)           the acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30 percent or more
of either (1) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change of Control:  (A) any acquisition directly from the
Company; (B) any acquisition by the Company or a Subsidiary of the Company; (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or a Subsidiary of the Company; (D) any passive
acquisition as a result of a Company repurchase of outstanding securities (it
being understood that a subsequent active acquisition by the applicable Person
shall constitute a Change of Control, if immediately thereafter such Person
holds the requisite percentage of Outstanding Company Common Stock or
Outstanding Company Voting Securities); or (E) any acquisition pursuant to a
transaction that complies with clauses (1), (2) and (3) of subsection (c) of
this definition;
 
(b)           individuals who, as of the date of the initial public offering of
the common stock of the Company, constitute the Board (the “Incumbent Board”),
cease for any reason to constitute at least a majority of the Board; provided,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareowners, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such
 
 
16
 
 
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;
 
(c)           consummation of a reorganization, merger, statutory share
exchange, consolidation or similar transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50
percent of, respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including without limitation an entity that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding the Company, a
Subsidiary of the Company, any entity resulting from a Business Combination or
any employee benefit plan (or related trust) thereof) beneficially owns,
directly or indirectly, 30 percent or more of the then-outstanding shares of
common stock of the entity resulting from such Business Combination or 30
percent or more of the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors of such
entity, except to the extent that such ownership existed prior to the Business
Combination and (3) at least a majority of the members of the board of directors
(or, for a non-corporate entity, equivalent governing body), of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination;
 
(d)           approval by the shareowners of the Company of a complete
liquidation or dissolution of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
 
17
 
 
“Company” has the meaning set forth in the first paragraph of this Agreement,
and shall include any successor to the Company pursuant to Section 10(c).
 
“Confidential Information” means (a) all technical and business information of
the Company and the Affiliated Companies, whether patentable or not, which is of
a confidential, trade secret and/or proprietary character and that is either
developed by the Executive (alone or with others) or to which the Executive has
had access during the Executive’s employment, (b) all confidential evaluations,
and (c) the confidential use or non-use by the Company or any Affiliated Company
of technical or business information in the public domain.
 
“Date of Termination” means (a) if the Executive’s employment is terminated as a
result of the Executive’s death or Disability, the date on which the Executive’s
termination becomes effective pursuant to Section 3(a), and (b) otherwise, as
defined in Section 3(e).
 
“Disability” means the absence of the Executive from the Executive’s duties with
the Company on a full-time basis for 180 consecutive business days as a result
of incapacity due to mental or physical illness or injury that is determined to
be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive’s legal representative.
 
“Employment Agreement” means any employment agreement between the Company or any
of the Affiliated Companies that may hereafter be entered into.
 
“Executive” has the meaning set forth in the first paragraph of this Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excise Tax” means the excise tax imposed by Section 4999 of the Code, together
with any interest or penalties imposed with respect to such excise tax.
 
“Good Reason” means  the occurrence of any one or more of the following
conditions without the consent of the Executive:  (a) any material diminution of
the Executive’s authority, duties or responsibilities; (b) any material failure
by the Company to comply with any of the provisions of Section 2(a)(1) or
Section 2(b); (c) any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or (d) any
failure by the Company to comply with and satisfy Section10(c).
 
 
18
 
 
“Individual SERP” means individual agreements between the Executive and the
Company or the Affiliated Companies regarding the provisions of supplemental
retirement benefits such as (but not limited to) post-retirement income and/or
welfare benefits.
 
“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Accounting
Firm determined to be likely to apply to the Executive in the relevant tax
year(s).
 
“Notice of Termination” means a written notice of the termination of the
Executive’s employment that (a) indicates the specific termination provision in
this Agreement relied upon, (b) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(c) specifies the Date of Termination (which shall be not earlier than the date
such notice is given and not later than 30 days thereafter).
 
“Other Agreement” means any contract or agreement between the Company or any of
the Affiliated Companies and the Executive, excluding any Employment Agreement
and this Agreement and including without limitation any Individual SERP.
 
“Other Benefits” means any amounts or benefits required to be paid or provided
or which the Executive is eligible to receive under any Other Plan or Other
Agreement.
 
“Other Plan” means any plan, program, policy or practice provided by the Company
or any of the Affiliated Companies, excluding this Agreement, any Employment
Agreement and any Other Agreements.
 
“Overpayment” has the meaning set forth in Section 7(c).
 
“Parachute Value” of a Payment means the present value as of the date of the
change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.
 
“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the
 
 
19
 
 
benefit of the Executive, whether paid or payable pursuant to this Agreement or
otherwise.
 
“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act.
 
“Protected Period” has the meaning set forth in the first sentence of Section 2.
 
“Release” has the meaning set forth in Section 4(a).
 
“Release Deadline” means the 50th day following the Date of Termination.
 
“Retiree Welfare Benefits” means retiree benefits pursuant to any of the
Specified Welfare Benefits.
 
“Retirement Plan” means the Monsanto Company Pension Plan and any successor
thereto, and any other qualified defined benefit retirement plans of the Company
and the Affiliated Companies, in each case to the extent the Executive was
entitled to participate therein immediately before the Date of Termination.
 
“Safe Harbor Amount” means (x) 3.0 times the Executive’s “base amount,” within
the meaning of Section 280G(b)(3) of the Code, minus (y) $1.00.
 
“Section 280G Change of Control” means an event in respect of the Company that
is described in Section 280G(b)(2)(A)(i) of the Code.
 
“SERP” means the Monsanto Company ERISA Parity Pension Plan, and any successors
thereto, and any other “top hat,” excess or supplemental defined benefit
retirement plans of the Company and the Affiliated Companies, in each case to
the extent the Executive is entitled to participate therein immediately before
the Date of Termination.
 
“Severance Period” means the period of two years beginning on the Date of
Termination.
 
“Specified Welfare Benefits” means medical, prescription drug, dental, vision,
disability and life insurance benefits that are substantially comparable to
those that would have been provided to the Executive and the Executive’s family
pursuant to Section 2(b)(4), if the Executive had remained employed by the
Company during the Severance Period.  Specified Welfare Benefits shall not
include the benefit of making pre-tax contributions to any cafeteria or flexible
spending plan.
 
“Subsidiary” of any entity means any corporation, partnership, joint venture,
limited liability company, or other entity or enterprise of which the first
 
 
20
 
 
entity owns or controls, directly or indirectly, 50% or more of the outstanding
shares of stock normally entitled to vote for the election of directors, or of
comparable equity participation and voting power.
 
“Taxes” means all federal, state, local and foreign income, excise, social
security and other taxes (other than the Excise Tax and any taxes, interest and
penalties imposed pursuant to Section 409A of the Code) and any associated
interest and penalties.
 
“Term of this Agreement” means the period beginning on the date of this
Agreement and ending on the following August 31; provided, however, that
beginning on that August 31, and on each August 31 thereafter, the Term of this
Agreement shall be automatically extended so as to terminate on the first
anniversary of such August 31, unless the Company shall give notice to the
Executive before the immediately preceding July 1 that the Term of this
Agreement shall not be so extended.
 
“Underpayment” has the meaning set forth in Section 7(c).
 

 
21
 
 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.
 

 
EXECUTIVE
 
_____________________________
 
 
MONSANTO COMPANY
         
By:                                                      
 
Steven C. Mizell, Executive Vice President, Human Resources
 
 
Date: _____________________, 20__



 

 
22
 
 

Exhibit A
 
Form of Release
 


THIS RELEASE MUST BE SIGNED AND RETURNED BY _________, 20__.  YOU MAY NOT MAKE
ANY CHANGES TO THIS FORM.


Monsanto Company, on its own behalf and on behalf of its subsidiaries,
affiliates, successors and predecessors (collectively, the “Company”), and I
agree as follows:


(a) Consideration:  I will receive the severance pay and benefits provided for
in Section 4(a) of the attached Change-of-Control Employment Security Agreement
in exchange for this Release.


(b) Employment Termination:  My employment with the Company has ended and I
agree never to seek employment with the Company or its affiliates in the future.


(c) Claims Released:  I represent that I have not been the victim of age
discrimination or any other type of discrimination or wrongful act in connection
with my employment with the Company.  Consistent with this, I release the
Company, its current and former subsidiaries and affiliates, and their employees
or agents and related parties from all known or unknown claims, if any, that I
presently could have arising out of my employment with the Company or the
termination of my employment, including, without limitation, any rights or
claims arising under any statute or regulation, including the Age Discrimination
in Employment Act of 1967, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans with Disabilities Act of 1990, or the Family
and Medical Leave Act of 1993, each as amended, any state or local Fair
Employment Practices Act, or any other federal, state or local law, regulation,
ordinance or common law, or under any policy, agreement, contract, understanding
or promise, written or oral, formal or informal, except (1) claims for payments
and benefits to which I am entitled under the attached Change-of-Control
Employment Security Agreement, (2) claims for the Other Benefits (as defined in
the attached Change-of-Control Employment Security Agreement) identified on
Schedule I hereto, (3) claims in my capacity as a shareowner, and (4) claims
under the director and officer indemnification and insurance programs and
policies of the Company and its affiliates.


(d) Promise Not to File Claims:  I promise never to file any lawsuit based on a
released claim and I will withdraw with prejudice any such lawsuit that may
already be pending.  I promise never to seek any damages, remedies, or other
relief for myself personally (any right to which I hereby waive) by prosecuting
a charge with any administrative agency with respect to any claim released by
this Release.


(e) Acknowledgements:  I am executing this Release of my own volition.  I have
been advised to consult with an attorney of my choice prior to signing this
Release.  I understand and agree that I have the right and have been given the
opportunity to review this Release with an attorney of my choice should I so
desire.  I also agree that I have entered into this Release freely and
voluntarily.  I have been given at least [21] [45] calendar days to consider the
terms of this Release[, along with the information provided on Attachment A
 
 
Appendix A - 23
 
 
hereto], although I may sign it sooner if I wish.  Furthermore, once I have
signed this Release, I have seven additional days to revoke this Release and
must do so by writing to [INSERT NAME/ADDRESS].  This Release shall not be
effective, and no payments shall be due under Section 4(a) of the
Change-of-Control Employment Security Agreement, until the eighth day after I
shall have executed this Release and returned it to the Company, assuming that I
have not revoked this Release prior to such date.


READ THIS RELEASE, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE SIGNING
IT. YOU WILL HAVE UNTIL THE DATE INDICATED IN THE FIRST LINE ABOVE IN WHICH TO
CONSIDER IT.  THIS RELEASE INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.  YOU
SHOULD CONSULT YOUR ATTORNEY (AT YOUR OWN EXPENSE).


I have carefully read this Release, I fully understand what it means, and I am
entering into it voluntarily.


 

 
_____________________        _______________________________________
Date                 Signature
 
_______________________________________
Printed Name




Acknowledged and Agreed:


______________________________________
On behalf of Monsanto Company
 
 
 
 
Appendix A - 24